                Case 2:19-cv-02069-MAT Document 18 Filed 08/12/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   ANITA P.,                                          Civil No. 2:19-CV-02069-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above- captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings, including the following actions:

18   •   The ALJ will conduct a new hearing, further develop the record and issue a new decision;

19   •   The ALJ will provide Plaintiff with an opportunity to submit additional evidence in support

20       of her claim;

21   •   The ALJ will reevaluate and further develop the medical opinion evidence and lay witness

22       evidence of record;

23   •   The ALJ will reevaluate steps two and three of the sequential evaluation process;

24   •   The ALJ will reevaluate Plaintiff’s RFC pursuant to SSR 96-8p; and

     Page 1         ORDER - [2:19-CV-02069-MAT]
                Case 2:19-cv-02069-MAT Document 18 Filed 08/12/20 Page 2 of 2


 1
     •   The ALJ will reevaluate steps four and five of the sequential evaluation process with the
 2
         assistance of a vocational expert, as necessary.
 3
              Upon proper presentation, this Court will consider Plaintiff’s application for costs and
 4
     attorney’s fees under 28 U.S.C. § 2412(d).
 5

 6            DATED this 12th day of August, 2020.

 7

 8                                                          A
                                                            Mary Alice Theiler
 9                                                          United States Magistrate Judge

10

11   Presented by:

12   s/ Franco L. Becia
     FRANCO L. BECIA
13   Special Assistant United States Attorney
     Office of the General Counsel
14   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
15   Seattle, WA 98104-7075
     Telephone: (206) 615-2114
16   Fax: (206) 615-2531
     franco.l.becia@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-02069-MAT]
